Exhibit 10.1


GLOBALSCAPE, INC.
NON-QUALIFIED STOCK OPTION AGREEMENT


This Non-Qualified Stock Option Agreement (the “Agreement”) is entered into
between GLOBALSCAPE, Inc., a Delaware corporation (the “Company”), and [optionee
name] (the “Optionee”) as of the [   ] day of [   ] (the “Date of Grant”).  In
consideration of the mutual promises and covenants made herein, the parties
hereby agree as follows:


1.           Grant of Option.  Under the terms and conditions of the Company’s
2010 Employee Long-Term Equity Incentive Plan (the “Plan”), which is
incorporated herein by reference, the Company grants to the Optionee an option
(the “Option”) to purchase from the Company all or any part of a total of
[number] shares of the Company’s Common Stock, par value $0.001 per share (the
“Stock”), at a price of $[   ] per share.


2.           Character of Option.  It is intended that the Option shall not be
an “incentive stock option” within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”).


3.           Term.  The Option will expire on the day prior to the tenth
anniversary of the Date of Grant or, in the event of the Optionee’s termination
of service as an employee, director, or advisor of the Company, on such earlier
date as may be provided in the Plan.


4.           Vesting; Exercisability.  Subject to any provisions of the Plan
concerning exercisability and vesting of options, and contingent upon the
Optionee’s continuous status as an Employee, the Option shall vest and be
exercisable according to the following schedule:


Percentage
Vested
 
Period
33%
 
First anniversary of the Date of Grant
33%
 
Second anniversary of the Date of Grant
34%
 
Third anniversary of the Date of Grant

 
The unexercised portion of the Option that becomes vested during one period may
be carried over to a subsequent period or periods, and the right of the Optionee
to exercise the Option as to such vested portion shall continue for the entire
term, unless otherwise forfeited under the terms of the Plan or this Agreement.
 
In the event Optionee ceases to be an Employee, any unvested portion of the
Option shall be forfeited immediately, and any vested portion of the Option
shall be exercisable only as provided under the Plan.
 
 
Page 1 of 4

--------------------------------------------------------------------------------

 
 
Notwithstanding anything else to the contrary herein, upon the occurrence of a
“Change of Control,” this Option shall become fully exercisable.  The term
“Change of Control” shall mean the occurrence of any of the following events:
(a)  any “person” or “group” (as such terms are used in Section 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended, (the “Exchange Act”)) is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act
as in effect on the date hereof, except that a person shall be deemed to be the
“beneficial owner” of all shares that any such person has the right to acquire
pursuant to any agreement or arrangement or upon exercise of conversion rights,
warrants, options or otherwise, without regard to the sixty day period referred
to in such Rule), directly or indirectly, of securities representing 50% or more
of the combined voting power of the Company’s then outstanding securities, (b)
any person or group shall make a tender offer or an exchange offer for 50% or
more of the combined voting power of the Company’s then outstanding securities,
(c) at any time during any period of two consecutive years (not including any
period prior to the execution of this Agreement), individuals who at the
beginning of such period constituted the board of directors of the Company and
any new directors, whose election by the board of directors of the Company or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds (2/3) of the Company’s directors then still in office who
either were the Company’s directors at the beginning of the period or whose
election or nomination for election was previously so approved (“Current
Directors”), cease for any reason to constitute a majority thereof, (d) the
Company shall consolidate, merge or exchange securities with any other entity
and the stockholders of the Company immediately before the effective time of
such transaction do not beneficially own, immediately after the effective time
of such transaction, shares or other equity interests entitling such
stockholders to a majority of all votes (without consideration of the rights of
any class of stock or other equity interests entitled to elect directors by a
separate class vote) to which all stockholders of the corporation or owners of
the equity interests of any other entity issuing cash or securities in the
consolidation, merger or share exchange would be entitled for the purpose of
electing directors or where the Current Directors immediately after the
effective time of the consolidation, merger or share exchange would not
constitute a majority of the board of directors or similar governing body of the
corporation or other entity issuing cash or securities in the consolidation,
merger or share exchange, or (e) any person or group acquires 50% or more of the
Company’s assets.


5.           Procedure for Exercise.  Exercise of the Option or a portion
thereof shall be effected by the Optionee giving written notice directly to the
Company of the Optionee’s intent to exercise the Option. Optionee shall give
such written notice using the Company’s Stock Option Exercise Notice form in
effect at the time the Optionee desires to exercise this Option. A copy of such
notice in effect as of the Date of Grant is attached to this agreement.
 
 
6.           Payment of Purchase Price.  Payment of the purchase price for any
shares of the Stock purchased pursuant to the Option and as prescribed in
Section 1 above shall be in accordance with the provisions of the Plan and this
Agreement.


7.           Tax Withholding.  If the Company shall be required to withhold any
federal, state, or local tax in connection with the exercise of the Option, it
shall be a condition to such exercise that the Optionee pay or make provision
satisfactory to the Company for payment of all such taxes.  The Optionee may
make payment of taxes using any method described in Section 1.10(b) of the Plan.
 
 
Page 2 of 4

--------------------------------------------------------------------------------

 


8.           Issuance of Shares.  The Company shall issue to the Optionee the
number of shares of Stock purchased by exercise of this Option upon receipt by
the Company of payment of both the purchase price described in Section 6 and the
applicable taxes described in Section 7.


9.           Transfer of Options.  The Option may not be transferred except (i)
by will or the laws of descent and distribution or (ii) pursuant to the terms of
a qualified domestic relations order, as defined by the Code or Title I of the
Employee Retirement Income Security Act of 1974, as amended, and, during the
lifetime of the Optionee, may be exercised only by the Optionee or by the
Optionee’s legally authorized representative.


10.           Continuous Relationship with the Company Required.  Except as
otherwise provided in this Section 9, this Option may not be exercised unless
the Optionee, at the time he or she exercises this Option, is, and has been at
all times since the Date of Grant of this Option, a director of the Company or
any parent or subsidiary of the Company as defined in Section 424(e) or (f) of
the Code (“Eligible Participant”).


Unless otherwise provided in this Agreement or any severance agreement, vested
Options granted under the Plan shall expire, terminate or otherwise be forfeited
as follows:


(i)           twelve (12) months after the date of death as further provided in
the Plan;


(ii)           twelve (12) months after the date of Permanent Disability as
further provided in the Plan; and


(iii)           immediately if no longer an Eligible Participant.


11.           Acceptance of the Plan.  The Option is granted subject to all of
the applicable terms and provisions of the Plan, and such terms and provisions
are incorporated by reference herein.  The Optionee hereby accepts and agrees to
be bound by all the terms and conditions of the Plan.


12.           No Shareholder Rights.  Prior to exercise of this Option, the
Optionee shall not be entitled to any rights of a shareholder with respect to
the Stock, including (without limitation) the right to vote such Stock, receive
dividends or other distributions thereon, exercise preemptive rights or be
notified of shareholder meetings, and, except as otherwise provided in this
Option, such Optionee shall not be entitled to any shareholder notice or other
communication concerning the business or affairs of the Company.  Optionee
further agrees that the Company’s obligations to issue shares is subject to
Optionee’s prior execution of a shareholder’s agreement containing such
restrictions deemed necessary and appropriate by the Board.


13.           Governing Law; Venue.  The laws of the State of Texas, excluding
its conflicts laws, shall govern this Agreement the rights and obligations of
the parties hereto, the entire relationship between the parties hereto, and all
matters arising out of or relating to this Agreement.  ANY LAWSUIT OR OTHER
LEGAL PROCEEDING BETWEEN THE PARTIES SHALL BE BROUGHT ONLY IN THE CIVIL DISTRICT
COURTS OF BEXAR COUNTY, TEXAS, OR THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF TEXAS, SAN ANTONIO DIVISION.  THE PARTIES HEREBY CONSENT TO
THE PERSONAL AND EXCLUSIVE JURISDICTION AND VENUE OF THIS COURT.
 
 
Page 3 of 4

--------------------------------------------------------------------------------

 


14.           Amendment.  This Agreement may be amended by an instrument in
writing signed by both the Company and the Optionee.


15.           Successors and Assigns.  The terms and provisions of this Option
shall inure to the benefit of, and be binding upon, the Company and the holders
hereof and their respective successors and assigns.


16.           Survival of Provisions.  In the event the Option granted hereunder
is exercised by Optionee in whole or in part, the representations, warranties,
covenants and agreements of Optionee under this Option shall survive such
exercise and purchase of the Shares.




 This Non-Qualified Stock Option Agreement is executed to be effective as of the
Date of Grant.


GLOBALSCAPE, INC.

 


By:          ______________________________
[name]
Chief Financial Officer




 


OPTIONEE
 


_____________________
[name]


 
Page 4 of 4

--------------------------------------------------------------------------------

 